Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered November 3, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that he com*319mitted acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal trespass in the third degree, and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
Defendant’s suppression motion was properly denied. The court’s credibility determinations are supported by the record and we decline to disturb them. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.